Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Amendment received 28 February 2022 for application number 16/137,372.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Bret J. McClay on 01 June 2022.

The application has been amended as follows: 

1.	(Currently Amended)  A method for balancing resource utilization among a plurality of partitions of a storage service, the method comprising: 
establishing a plurality of user account clusters; 
for each user account of a plurality of user accounts associated with the storage service: 
generating a respective vector for the user account by populating the respective vector with resource utilization parameters for the user account, wherein: 
the respective vector includes, for each tenant of a plurality of tenants associated with the storage service, a respective dimension that stores at least one value that is representative of interactions that take place between the user account and the tenant, and 
each tenant of the plurality of tenants is a respective service that is implemented within the storage service; 
sorting, based on the respective vector, the user account into a particular user account cluster of the plurality of user account clusters; and 
for each user account cluster of the plurality of user account clusters: 
mapping each user account in the user account cluster into a respective one of the partitions of the plurality of partitions of the storage service.

2.	(Currently Amended)  The method of claim 1, wherein generating the respective vector for a given user account of the plurality of user accounts  further comprises, prior to populating the respective vector with the resource utilization parameters for the given user account:
 identifying the resource utilization parameters for the given user account .

3.	(Currently Amended)  The method of claim [[2]] 1, wherein the sorting comprises: 
sorting each user account of the plurality of user accounts into a respective n-dimensional bucket based on the resource utilization parameters in the respective vector.

4.	(Previously Presented)  The method of claim 3, wherein the n-dimensional buckets are at least two-dimensional. 

5.	(Previously Presented)  The method of claim 3, wherein mapping the user accounts comprises, for each n-dimensional bucket: 
calculating a number of user accounts associated with each partition in the plurality of partitions included in the n-dimensional bucket; 
calculating a metric value for each partition in the plurality of partitions included in the n-dimensional bucket; and 
mapping at least one user account in a partition having a metric value greater than a threshold value to a different partition having a metric value less than the threshold value. 

6.	(Previously Presented)  The method of claim 5, wherein: 
the metric value comprises a ratio of the number of user accounts included in the partition to an average number of user accounts per partition for the n-dimensional bucket, and 
the threshold value is 1. 

7.	(Previously Presented)  The method of claim 3, wherein sorting user accounts into the n-dimensional buckets based on the resource utilization parameters comprises: 
for each resource utilization parameter having a range of values between a minimum value and a maximum value, subdividing the range of values into a number of non-overlapping subranges such that, for each subrange, a number of user accounts included in a set of user accounts that correspond with the subrange is less than a first threshold value and an aggregate resource consumption of the set of user accounts that correspond with the subrange is less than a second threshold value; 
associating each n-dimensional bucket with a particular subrange for each resource utilization parameter; and 
sorting the user accounts into the n-dimensional buckets based on values for the resource utilization parameters corresponding to each user account. 

8.	(Original)  The method of claim 2, wherein the resource utilization parameters comprise one or more of: 
a storage resource utilization parameter; 
a read I/O utilization parameter; and 
a write I/O utilization parameter. 

9.	(Previously Presented)  The method of claim 2, wherein determining resource utilization parameters for the user account comprises: 
determining a storage resource utilization parameter for each tenant of the plurality of tenants associated with the user account. 

10.	(Original)  The method of claim 9, wherein a value for each storage resource utilization parameter in n resource utilization parameters for a particular user account corresponds with an amount of data stored in a particular partition of the storage service for a particular tenant in n tenants.

11.	(Currently Amended)  At least one non-transitory computer-readable medium storing computer instructions that, when executed by at least one processor included in a computing device, cause the computing device to balance resource utilization among a plurality of partitions of a storage service, by carrying out steps that include: 
establishing a plurality of user account clusters; 
for each user account of a plurality of user accounts associated with the storage service: 
generating a respective vector for the user account by populating the respective vector with resource utilization parameters for the user account, wherein: 
the respective vector includes, for each tenant of a plurality of tenants associated with the storage service, a respective dimension that stores at least one value that is representative of interactions that take place between the user account and the tenant, and 
each tenant of the plurality of tenants is a respective service that is implemented within the storage service; 
sorting, based on the respective vector, the user account into a particular user account cluster of the plurality of user account clusters; and 
for each user account cluster of the plurality of user account clusters: 
mapping each user account in the user account cluster into a respective one of the partitions of the plurality of partitions of the storage service. 

12.	(Currently Amended)  The at least one non-transitory computer-readable medium of claim 11, wherein generating the respective vector for a given user account of the plurality of user accounts  further comprises, prior to populating the respective vector with the resource utilization parameters for the given user account:
 identifying the resource utilization parameters for the given user account . 

13.	(Currently Amended)  The at least one non-transitory computer-readable medium of claim [[12]] 11, wherein the sorting comprises: 
sorting each user account of the plurality of user accounts into a respective n-dimensional bucket based on the resource utilization parameters in the respective vector. 

14.	(Previously Presented)  A computing device configured to balance resource utilization among a plurality of partitions of a storage service, the computing device comprising: 
at least one processor; and 
at least one memory storing instructions that, when executed by the at least one processor, cause the computing device to carry out steps that include: 
establishing a plurality of user account clusters; 
for each user account of a plurality of user accounts associated with the storage service: 
generating a respective vector for the user account by populating the respective vector with resource utilization parameters for the user account, wherein: 
the respective vector includes, for each tenant of a plurality of tenants associated with the storage service, a respective dimension that stores at least one value that is representative of interactions that take place between the user account and the tenant, and 
each tenant of the plurality of tenants is a respective service that is implemented within the storage service; 
sorting, based on the respective vector, the user account into a particular user account cluster of the plurality of user account clusters; and 
for each user account cluster of the plurality of user account clusters: 
mapping each user account in the user account cluster into a respective one of the partitions of the plurality of partitions of the storage service. 

15.	(Currently Amended)  The computing device of claim 14, wherein generating the respective vector for a given user account of the plurality of user accounts  further comprises, prior to populating the respective vector with the resource utilization parameters for the given user account:
 identifying the resource utilization parameters for the given user account . 

16.	(Currently Amended)  The computing device of claim [[15]] 14, wherein the sorting comprises: 
sorting each user account of the plurality of user accounts into a respective n-dimensional bucket based on the resource utilization parameters in the respective vector. 

17.	(Previously Presented)  The computing device of claim 16, wherein the n-dimensional buckets are at least two-dimensional. 

18.	(Previously Presented)  The computing device of claim 16, wherein mapping the user accounts comprises, for each n-dimensional bucket: 
calculating a number of user accounts associated with each partition in the plurality of partitions included in the n-dimensional bucket; 
 calculating a metric value for each partition in the plurality of partitions included in the n-dimensional bucket; and 
mapping at least one user account in a partition having a metric value greater than a threshold value to a different partition having a metric value less than the threshold value. 

19.	(Previously Presented)  The computing device of claim 18, wherein: 
the metric value comprises a ratio of the number of user accounts included in the partition to an average number of user accounts per partition for the n-dimensional bucket, and 
the threshold value is 1. 

20.	(Previously Presented)  The computing device of claim 16, wherein sorting user accounts into the n-dimensional buckets based on the resource utilization parameters comprises: 
for each resource utilization parameter having a range of values between a minimum value and a maximum value, subdividing the range of values into a number of non-overlapping subranges such that, for each subrange, a number of user accounts included in a set of user accounts that correspond with the subrange is less than a first threshold value and an aggregate resource consumption of the set of user accounts that correspond with the subrange is less than a second threshold value; 
associating each n-dimensional bucket with a particular subrange for each resource utilization parameter; and 
sorting the user accounts into the n-dimensional buckets based on values for the resource utilization parameters corresponding to each user account.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention distinguishes over the prior art for the following reasons.
The claimed subject matter of independent claims 1, 11, and 14 are allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious the generation of a respective vector for a user account by populating the respective vector with resource utilization parameters for the user account, where the respective vector includes for each tenant (where each tenant of the plurality of tenants is a respective service that is implemented within the storage service) of a plurality of tenants associated with the storage service, a respective dimension that stores at least one value that is representative of interactions that take place between the user account and the tenant (a respective service that is implemented within the storage service).  The prior art of record teaches generating a respective vector for the user account (populated with resource utilization parameters for the user account), but does not teach where the respective vector includes for each tenant (where each tenant of the plurality of tenants is a respective service that is implemented within the storage service) of a plurality of tenants associated with the storage service, a respective dimension that stores at least one value that is representative of interactions that take place between the user account and the tenant (a respective service that is implemented within the storage service).  The prior art of record also teaches wherein the respective vector includes, for each tenant of a plurality of tenants associated with the storage service, however the tenants are an individual or a business entity customer that utilizes the services of the multitenant online system, and does not teach the respective vector includes for each tenant (where each tenant of the plurality of tenants is a respective service that is implemented within the storage service) of a plurality of tenants associated with the storage service, a respective dimension that stores at least one value that is representative of interactions that take place between the user account and the tenant (a respective service that is implemented within the storage service).  The prior art of record also teaches each tenant of the plurality of tenants is a respective service that is implemented, however again tenant refer to an organization, individual, or other business entity, and does not teach that the respective vector includes for each tenant (where each tenant of the plurality of tenants is a respective service that is implemented within the storage service) of a plurality of tenants associated with the storage service, a respective dimension that stores at least one value that is representative of interactions that take place between the user account and the tenant (a respective service that is implemented within the storage service).
Dependent claims 2 – 10, 12, 13, and 15 – 20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135    

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135